internal_revenue_service number inf0 release date uilc the honorable daniel p moynihan united_states senate washington d c dear senator moynihan date i am responding to your letter to commissioner rossotti dated date the commissioner’s office forwarded your letter to this office for response you express concern that the recent proposed_regulations under sec_132 of the internal_revenue_code c f_r dealing with qualified_transportation fringes including employer-provided transit passes do not adequately encourage the use of vouchers your comments are especially welcome since we are working on finalizing the regulations for qualified_transportation fringes we appreciate your insights as an author of provisions in the energy policy act of dealing with transportation fringe_benefits in addition to your letter the many public comments on this issue in response to the proposed_regulations have made us more aware this is an important issue to employers and employees as well as to voucher programs we will consider all these comments as we finalize the regulations if we can be of further assistance in this matter please contact me at or john richards id of this office at sincerely sarah hall ingram division counsel associate chief_counsel tax exempt and government entities
